                       IN THE UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON
                                   PORTLAND DIVISION


UNITED STATES OF AMERICA                          )
                                                  )
                                                  )
                                                  )
    V.                                            )      Case No . 3: 15-CR-00044-JO-04
                                                  )
ALEXIS GUILLEN-ROBLES                             )          OPINION AND ORDER
                                                  )
                                                  )
         Defendant.                               )
                                                  )




JONES , J .

         Defendant, Alexis Gu illen-Robles , filed a prose Motion for Sentenci ng Reduction

pursuant to 18 U.S.C. § 3582(c)(2). [# 860] . Defendant is seeking a two-level reduction

of his sentence under Amendment 782 to the sentencing gu idelines. For the following

reason , I DENY Defendant's motion .

         Defendant pleaded guilty to Count One of the superseding indictment charging

him with Conspiracy to Distribute and Possess with Intent to Distribute One Kilogram or

more of Heroin under 21 U.S.C . § 841(b)(1)(A). 1 [# 728].   The offense requires a 10-

year mandatory minimum sentence, which I imposed . Defendant's sentence was not

based on the Sentencing Guidelines, but on the statutory mandatory min imum which is

not subject to Amendment 782 to the Sentencing Guidelines . See United States



1
    Defendant also pleaded guilty to Count 19, Conspiracy to Commit Money Laundering .

1 Opinion and Order
v. Paulk, 569 F.3d 1094, 1095 (9th Cir. 2009) ; United States v. Miranda-Mendoza , 637

Fed .Appx. 430 (9th Cir. 2016) . Thus , Defendant is ineligible for a sentence reduction

and his motion [#860] is DENIED.



       Dated this     Li-t-day of April , 2019.




2 Opinion and Order
